Citation Nr: 0708680	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2004, the agency of original jurisdiction (AOJ) 
denied service connection for multiple conditions.  The 
veteran expressed disagreement in a March 2004 statement, but 
did not specify which issues he disagreed with.  The veteran 
clarified the issues he wished to appeal in a July 2004 
conference with the Decision Review Officer.  In the July 
2004 DRO Conference Report signed by the veteran, it was 
indicated that the veteran wished to confine his appeal to 
the issues of entitlement to service connection for PTSD and 
a back disorder.  While the veteran was issued an April 2005 
statement of the case listing both PTSD and the back disorder 
(identified as herniated lumbar disc, claimed as a ruptured 
disc), the veteran further confined the issue on appeal to 
PTSD in his June 2005 VA Form 9.  In the veteran's 
substantive appeal he specifically noted that he is only 
appealing the issue of PTSD; therefore, that is the only 
issue before the Board.  See 38 U.S.C.A. § 7105 (West 2002).


FINDING OF FACT

There is no diagnosis of PTSD linked to a confirmed in-
service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The veteran has essentially received VCAA notice piecemeal; 
however, the Board finds that the veteran was not prejudiced 
by such.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
example, by letter dated June 2003 which is before the 
initial determination of the claim on appeal, VA advised the 
veteran of the information it needed from him.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  VA also 
told him that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining certain 
evidence, such as his service medical records and any reports 
from a VA facility.  In an October 2003 letter, issued before 
the initial determination of the claim on appeal, VA notified 
the veteran that it was responsible for obtaining any 
information held by a federal government agency.  The summary 
of the veteran's Decision Review Officer hearing, signed by 
the veteran in July 2004 (which was after the initial 
determination), notes the veteran was informed of what was 
required to substantiate a claim for service connection and 
presumptive service connection. 

As noted above, some of the VCAA notice was given after the 
initial determination of the claim on appeal; however, any 
defect with respect to timing of the VCAA notice requirements 
was harmless error.  Mayfield v. Nicholson 20 Vet. App. 537 
(2006).  Following the VCAA notice, the veteran has had an 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process.  The claim was 
subsequently readjudicated by the RO in May 2005, when the RO 
issued a statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of fully-
compliant VCAA notice.  See Bernard, supra. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, supra.  The veteran's status is not in 
dispute.  The veteran has consistently claimed that he has 
disabilities that are a result of service, and therefore, he 
has actual knowledge that he must show both the existence of 
a disability, and that his disability is connected to 
service.  For example, in the veteran's VA Form 9 he argues 
that he has "problems and conditions [that] are directly 
related to service."  This covers elements (1) through (3).  
As to elements (4) and (5), the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA examination records, and service medical records.  
A VA examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran asserts that he has PTSD caused by experiences he 
had while serving on active duty in Vietnam while in the 
United States Marine Corps.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f)

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for PTSD.  The veteran had a VA 
examination in August 2004 and the examiner concluded that 
the veteran had no active psychiatric disorder.  It must be 
noted that the examination was provided for the purpose of 
determining if the veteran had PTSD.  Therefore, the examiner 
concluded that the veteran did not have PTSD.  There is no 
competent evidence of record to refute this finding.  

The veteran's claim for service connection for PTSD fails 
because there is no competent evidence of record of a 
diagnosis of PTSD, and without a current disability, service 
connection cannot be granted.  See 38 U.S.C.A. § 3.304(f); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Although the veteran is competent to state 
that he had and has nightmares and cold sweats, he is not 
competent to enter a diagnosis of PTSD, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In sum, the preponderance of the competent evidence is 
against a finding of a current disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


